DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicant’s election without traverse of Species A in the reply filed on October 12, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2019, November 26, 2019, April 06, 2020 and July 28, 2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on July 19, 2019 are accepted. 

Specification
	The specification filed July 19, 2019 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19-21, 23, 24, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Francy et al. US 2016/0182559 A1 [hereinafter Francy] in view of Di Pietro et al. US 2016/0028762 A1 [hereinafter Di Pietro].

As per claims 1, 29 and 30, Francy teaches a method comprising: 
detecting, by a computer system, anomalies in activity on a computer network by processing received event data associated with the activity [paragraphs 0054 and 0055];  

identifying, by the computer system, a security threat to the computer network by processing, using a security threat model, the anomaly data, the security threat model configured to analyze relationships between anomalies detected across the computer network [paragraphs 0055-0057].
In the same field of endeavor, Di Pietro teaches a method comprising detecting anomalies in activity on a computer network by processing, using a plurality of machine-learning anomaly models, received event data associated with the activity, each of the plurality of machine-learning anomaly models configured to detect a different one of a plurality of categories of anomalous activity on the computer network [paragraphs 0057-0060]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Di Pietro within the system of Francy in order to enhance security of the system. 

As per claim 2, Francy further teaches the method wherein processing the anomaly data includes one or more of: aggregating the anomaly data, correlating the anomaly data, or enhancing the anomaly data [paragraphs 0055-0057]. 
As per claim 3, Francy further teaches the method wherein processing the anomaly data includes: determining a measure of anomalies associated with a particular entity of the computer network over a time period, the particular entity including a user or a device and determining that the measure of anomalies associated with the particular entity satisfies a specified criterion; wherein the security threat is identified in response to determining that the measure of anomalies associated with the particular entity satisfies the specified criterion [paragraphs 0055-0057]. 

As per claim 19, Francy further teaches the method further comprising: outputting, via a user interface, an indication of the identified security threat to a user; and providing an alert to the user, via the user interface, in response to identifying the security threat [paragraphs 0060-0063].
As per claim 20, Francy further teaches the method further comprising: outputting, via the user interface, a summary of key anomalies from a set of detected anomalies across the computer network [paragraphs 0060-0063].
As per claim 21, Francy further teaches the method further comprising: generating a security threat score associated with the identified security threat, the security threat score indicative of a level of confidence that the identified security threat is an actual security threat to the computer network [paragraphs 0055-0057]. 
As per claim 23, Francy further teaches the method further comprising: receiving the event data from a plurality of data sources; wherein the detecting of the anomalies is performed in real time as the event data are received from the plurality of data sources [paragraphs 0055-0057].
As per claim 24, Francy further teaches the method further comprising: receiving the event data from a plurality of data sources; and storing the event data using a distributed file system; wherein the 
As per claim 26, Di Pietro further teaches the method wherein the event data includes timestamped machine data [paragraphs 0086 and 0093]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Di Pietro within the system of Francy in order to enhance security of the system. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Francy et al. US 2016/0182559 A1 [hereinafter Francy] in view of Di Pietro et al. US 2016/0028762 A1 [hereinafter Di Pietro] and further in view of Stute US 8,205,259 B2.
As per claim 5, the combination of Francy and Di Pietro teaches the claims as indicated above. In the same filed of endeavor, Stute teaches an intrusion detection system wherein processing the anomaly data includes: monitoring a duration of a particular anomaly over a time period and determining that the duration of the particular anomaly satisfies a specified 
criterion wherein the security threat is identified in response to determining that the duration of the particular anomaly satisfies the specified criterion [column 12, lines 1-26]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Stute within the system of Francy and Di Pietro in order to enhance security of the system by implementing time based criterion.
	As per claim 6, the combination of Francy and Di Pietro teaches the claims as indicated above. In the same filed of endeavor, Stute teaches an intrusion detection system wherein processing the anomaly data includes: determining a measure of anomalies that have substantially matching profiles over a time period, the profiles based on the underlying event data associated with each anomaly and determining that the measure of anomalies that have 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Francy et al. US 2016/0182559 A1 [hereinafter Francy] in view of Di Pietro et al. US 2016/0028762 A1 [hereinafter Di Pietro] and further in view of Awad et al. US 20170192872 A1 [hereinafter Awad].
As per claim 7, Francy and Di Pietro teach the claims as indicated above. In the same field of endeavor, Awad teaches an intrusion detection system wherein wherein identifying threat indicators includes identifying that a pattern of detected anomalies satisfies both a criterion and a criterion [paragraphs 0044, 0048 and 0111-0113]. ]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Awad within the system of Francy and Di Pietro in order to enhance security of the system by implementing rarity based criterion.

Allowable Subject Matter
Claims 8, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/             Primary Examiner, Art Unit 2435